19-11527-tmd Doc#27-7 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 5 - Assignment
        of Leases and Rents dated September 21 2018 in favor o Pg 1 of 19




                                                           EXHIBIT "5"
                                                                            ATX000147
19-11527-tmd Doc#27-7 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 5 - Assignment
        of Leases and Rents dated September 21 2018 in favor o Pg 2 of 19




                                                                            ATX000148
19-11527-tmd Doc#27-7 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 5 - Assignment
        of Leases and Rents dated September 21 2018 in favor o Pg 3 of 19




                                                                            ATX000149
19-11527-tmd Doc#27-7 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 5 - Assignment
        of Leases and Rents dated September 21 2018 in favor o Pg 4 of 19




                                                                            ATX000150
19-11527-tmd Doc#27-7 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 5 - Assignment
        of Leases and Rents dated September 21 2018 in favor o Pg 5 of 19




                                                                            ATX000151
19-11527-tmd Doc#27-7 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 5 - Assignment
        of Leases and Rents dated September 21 2018 in favor o Pg 6 of 19




                                                                            ATX000152
19-11527-tmd Doc#27-7 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 5 - Assignment
        of Leases and Rents dated September 21 2018 in favor o Pg 7 of 19




                                                                            ATX000153
19-11527-tmd Doc#27-7 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 5 - Assignment
        of Leases and Rents dated September 21 2018 in favor o Pg 8 of 19




                                                                            ATX000154
19-11527-tmd Doc#27-7 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 5 - Assignment
        of Leases and Rents dated September 21 2018 in favor o Pg 9 of 19




                                                                            ATX000155
19-11527-tmd Doc#27-7 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 5 - Assignment
       of Leases and Rents dated September 21 2018 in favor o Pg 10 of 19




                                                                            ATX000156
19-11527-tmd Doc#27-7 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 5 - Assignment
       of Leases and Rents dated September 21 2018 in favor o Pg 11 of 19




                                                                            ATX000157
19-11527-tmd Doc#27-7 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 5 - Assignment
       of Leases and Rents dated September 21 2018 in favor o Pg 12 of 19




                                                                            ATX000158
19-11527-tmd Doc#27-7 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 5 - Assignment
       of Leases and Rents dated September 21 2018 in favor o Pg 13 of 19




                                                                            ATX000159
19-11527-tmd Doc#27-7 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 5 - Assignment
       of Leases and Rents dated September 21 2018 in favor o Pg 14 of 19




                                                                            ATX000160
19-11527-tmd Doc#27-7 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 5 - Assignment
       of Leases and Rents dated September 21 2018 in favor o Pg 15 of 19




                                                                            ATX000161
19-11527-tmd Doc#27-7 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 5 - Assignment
       of Leases and Rents dated September 21 2018 in favor o Pg 16 of 19




                                                                            ATX000162
19-11527-tmd Doc#27-7 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 5 - Assignment
       of Leases and Rents dated September 21 2018 in favor o Pg 17 of 19




                                                                            ATX000163
19-11527-tmd Doc#27-7 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 5 - Assignment
       of Leases and Rents dated September 21 2018 in favor o Pg 18 of 19




                                                                            ATX000164
19-11527-tmd Doc#27-7 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 5 - Assignment
       of Leases and Rents dated September 21 2018 in favor o Pg 19 of 19




                                                                            ATX000165
